Citation Nr: 0211626	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  99-17 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESSES AT HEARINGS ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel



INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from April 1943 to January 1946, and who died 
in October 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, that held that new and material evidence had 
not been submitted to reopen a claim of entitlement to 
service connection for the cause of the veteran's death.

The case was previously before the Board in April 2001, at 
which time the Board determined that new and material 
evidence had been submitted to warrant reopening the claim, 
and the case was Remanded for additional development in 
accordance with the duty to assist.  That development having 
been completed, the case is again before the Board for 
adjudication of the claim on appeal.  It is also noted that a 
claim of entitlement to dependency and indemnity compensation 
pursuant to the provisions of 38 U.S.C.A. § 1318 (West 1991) 
was referred to the RO for its consideration at that time.  
Although that latter claim has not yet been processed, a 
temporary stay has been placed on the adjudication of 38 
U.S.C.A. § 1318 claims like the one referred to the RO, as 
the veteran was not totally disabled for the statutory 
period.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed.   

2.  The veteran died at his residence on October [redacted], 1997 at 
the age of 85, and the death certificate shows that the 
immediate cause of death (the final disease or condition 
resulting in death) was listed as cardiac arrest, and the 
underlying cause (disease or injury that initiated events 
resulting in death) was listed as arteriosclerotic heart 
disease.

3.  Service medical records are negative for treatment or 
diagnoses of heart problems or related pathology.

4.  At the time of the veteran's death, service connection 
was in effect for generalized anxiety disorder with 
gastrointestinal symptoms, evaluated as 50 percent disabling, 
a scar, left inguinal and hydrocele, evaluated as 
noncompensably disabling.

5.  The veteran's service connected disabilities did not lead 
to the veteran's death.


CONCLUSION OF LAW

The veteran's service connected disabilities did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1310, 5107 (West 1991 & Supp. 2002);  
38 C.F.R. § 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002) (VCAA).  This new legislation provides among other 
things for notice and assistance to claimants under certain 
circumstances.  See also new regulations at 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159), promulgated pursuant to the enabling 
statute.  The Board finds notes that that while this law was 
enacted during the pendency of this appeal, the March 2002 
supplemental statement of the case (SOC) reflects that the 
VCAA was considered by the RO.  Thus, there is no prejudice 
to the claimant in proceeding with this appeal.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  

The RO has made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file; 
there are multiple treatment records, and clinical medical 
records in the file.  The claimant has been offered an 
opportunity to submit additional evidence in support of the 
claim.  The record was additionally reviewed by a VA 
physician. 

The Board concludes that discussions in the rating(s), 
statement of the case and other development correspondence 
has informed the appellant of the information and evidence 
needed to substantiate the claim(s); thus, the VA's 
notification requirements have been satisfied.  For example, 
in the March 1999 rating decision and associated 
correspondence, the RO informed the appellant of the 
necessity of her submitting evidence demonstrating a 
relationship between the veteran's cause of death and his 
military service.  The Board's decision dated April 13, 2001 
outlined what actions VA would undertake on her behalf.  In 
correspondence dated in May 2001, the RO informed the 
claimant of her obligations vis-à-vis the claim. 

In essence, the matter of "which information and evidence, 
if any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to 
obtain on behalf of the claimant" has been addressed.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Under the 
circumstances of this case, where there has been substantial 
compliance with the VCAA, additional development would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant).  The Board concludes that given the 
completeness of the present record which shows substantial 
compliance with the notice/assistance provisions of the new 
legislation, the Board finds no prejudice by proceeding with 
appellate review.  See Bernard, supra. 

As to the duty to assist the claimant, the appellant has not 
identified any relevant treatment (i.e. pertaining to 
treatment of the claimed disability or the service-connected 
disabilities) beyond that for which development has already 
been undertaken.  In other words, the claimant has not 
referenced any unobtained, obtainable, evidence that might 
aid the claim.  

In this case, the Board finds that VA has done everything 
reasonably possible to assist the claimant.  Therefore, there 
is no indication that additional relevant records exist that 
have not been obtained.  Accordingly, additional development 
for compliance with the new duty to assist requirements is 
not necessary, and the appellant is not prejudiced by the 
Board's decision not to do so.  See Bernard, supra. 

The appellant essentially contends that the RO erred in 
denying the benefits sought on appeal.  She contends that the 
veteran's death was caused by his service-connected 
conditions.  More specifically, she argues that his service-
connected conditions contributed such that he succumbed to 
other disorders. 

Under the basic statutory and regulatory provisions governing 
the benefit at issue, to establish service connection for the 
cause of the veteran's death the evidence must show that a 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause 
death.  For a service-connected disability to be the cause of 
death, it must singularly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributing cause it is not sufficient to show that it 
causally shared in producing death, but rather, it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

The death certificate shows that the veteran, who was born on 
August [redacted], 1912, died at his residence on October [redacted], 1997 at 
age 85, and the death certificate shows that the immediate 
cause of death (the final disease or condition resulting in 
death) was listed as cardiac arrest, and the underlying cause 
(disease or injury that initiated events resulting in death) 
was listed as arteriosclerotic heart disease.

Service medical records are negative for treatment or 
diagnosis of heart problems or related pathology, and the 
report of the veteran's January 1946 separation examination 
shows that his cardiovascular system was clinically evaluated 
as normal.

At the time of the veteran's death, service connection was in 
effect for generalized anxiety disorder with gastrointestinal 
symptoms, evaluated as 50 percent disabling, and a scar, left 
inguinal and hydrocele, evaluated as noncompensably 
disabling.

An October 1998 letter from a private physician, Dr. B., has 
been associated with the file.  The letter provides that the 
veteran's service-connected generalized anxiety disorder 
"probably played a large contribution and could have been 
related to some of the progression of the veteran's 
physiologic pathology including the contributing cause of his 
death, arteriosclerotic heart disease.  [The physician also 
stated] that there is an increased probability greater than 
50 % that this could have contributed to his ultimate demise.  
Of course it goes without saying that it is also possible 
that it did not."

The medical records obtained pursuant to the April 2001 
remand do not suggest any etiological relationship between 
the veteran's death and the veteran's military service or a 
service-connected disability.  

The claims file was provided to a VA physician who conducted 
a file review and offered the opinion that it is not likely 
that the veteran had a cardiovascular disability during 
service or within a year thereafter.  The examiner also 
concluded that the there was no evidence that the veteran's 
cardiovascular disorder was due to or chronically worsened by 
his anxiety disorder, scars or gastrointestinal problems 
because the veteran had an organic cardiovascular disease 
that would not be significantly caused by the service-
connected disabilities.  The examiner concluded that the 
veteran's service-connected disabilities did not contribute 
substantially or materially to cause his death.  Further, the 
examiner concluded that the veteran's service-connected 
disabilities did not result in debilitating effects and 
general impairments so as to render him less capable of 
resisting the disease that caused his death.  It was unlikely 
that that they constituted a substantial and accelerating 
event.

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") made it clear in Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992) that medical possibilities 
and unsupported medical opinions carry negligible probative 
weight.  Additionally, the Court in Tirpak further commented 
that medical evidence which merely indicates that the alleged 
disorder "may or may not" exist or "may or may not" be 
related, is too speculative to establish the presence of the 
disorder claimed or the relationship thereto.  

In light of the foregoing, the Board undertook a comparison 
of Dr. B's October 1998 letter as against the December 2001 
VA medical opinion.  The Board is constrained to conclude 
that the private opinion from Dr. B is tendered in equivocal 
terms and offers only a speculative basis for its conclusion 
that the veteran's service-connected disabilities "could 
have" contributed to the veteran's demise.  The VA opinion 
is more definite and which explains some of the bases for its 
conclusions; the VA opinion is more probative.  Accordingly, 
the Board finds the preponderance of the evidence is against 
the claim.

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

